DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-17-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Cheng (US20180180464).

Re claim 1, Cheng teaches for example in fig. 3, a lens apparatus comprising: an optical member (para. 0017, 0021); a driving device (332, 334) configured to drive the optical member (para. 0021); a detector (312) configured to detect a state relating to the driving (para. 0021); and a processor (332, 334) configured to generate a control signal for the driving device based on first information about the detected state, wherein the processor includes a machine learning model (342) configured to generate an output relating to the control signal based on the first information and second information about the lens apparatus (para. 0024), the second information being different from the first information (para. 0017 to 0019).

Re claim 17, Cheng teaches for example in fig. 3, a control method (fig. 3) for controlling generation of a control signal (para. 0021)for a driving device (332, 334) configured to drive an optical member of a lens apparatus based on first information about a state of the driving (para. 0024), wherein, in the control method, a machine learning model (342) is used, the machine learning model being configured to generate an output relating to the control signal based on the first information and second information about the lens apparatus (para. 0024).

Re claim 2, Cheng further teaches for example in fig. 3, the first information includes information about a position of the optical member (para. 0021).

Re claim 3, Cheng further teaches for example in fig. 3, the second information includes information about at least one of a temperature, a tilt, and an optical characteristic of the lens apparatus (sharpness; para. 0022)

Re claim 4, Cheng further teaches for example in fig. 3, the machine learning model includes a neural network (para. 0024).

Re claim 5, Cheng further teaches for example in fig. 3, the optical member is a focus lens unit, and wherein the second information includes at least one of information about a relationship between a shift amount of the focus lens unit and a shift amount of an image plane of the lens apparatus, information about a depth of focus of the lens apparatus, and information about an object distance of the lens apparatus (para. 0020).

Re claim 9, Cheng further teaches for example in fig. 3, the second information includes information about a second optical member different from a first optical member serving as the optical member (para. 0021).

Re claim 10, Cheng further teaches for example in fig. 3, the optical member includes a first optical member and a second optical member different from the first optical member (para. 0021), wherein the driving device includes a first driving device configured to drive the first optical member, and a second driving device configured to drive the second optical member, the second driving device being different from the first driving device, and wherein the machine learning model generates, as the output, a first output for the first driving device and a second output for the second driving device (para. 0024).

Re claim 11, Cheng further teaches for example in fig. 3, the machine learning model generates, as the output, a control signal for the driving device (para. 0023 to 0025).

Re claim 12, Cheng further teaches for example in fig. 3, the processor includes a control unit (304) configured to generate an output relating to the control signal, the control unit being different from the machine learning model (fig. 3; para. 0017 to 0025), and wherein the control signal is obtained based on an output generated by the controller and an output generated by the machine learning model (fig. 3; para. 0017 to 0025).

Re claim 13, Cheng further teaches for example in fig. 3, the machine learning model is configured to generate an output in a case where a predetermined condition is satisfied (para. 0023 to 0025).

Re claim 14, Cheng further teaches for example in fig. 3, the predetermined condition includes a condition for image pickup which is performed via the lens apparatus (para. 0019).

Re claim 15, Cheng further teaches for example in fig. 3, the condition for the image pickup includes at least one of a condition that the image pickup is image pickup of a motion image (para. 0020), a condition that recording of a motion image is performed through the image pickup, a condition that zooming is performed at a speed not higher than a threshold, and a condition that image pickup of a motion image is performed at a depth of focus not wider than a threshold.

Re claim 16, Cheng further teaches for example in fig. 3, an image pickup element configured to pick up an image formed by the lens apparatus (para. 0002, 0004).

Re claim 18, Cheng further teaches for example in fig. 3, a computer-readable storage medium storing a program for causing a computer to execute a control method (para. 0019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US20180180464).

Re claim 6, supra claim 1. 
But, Cheng fails to explicitly teach a zoom lens unit, and wherein the second information includes at least one of information about a relationship between a position of the zoom lens unit and an angle of view of the lens apparatus, information about a relationship between a shift amount of the zoom lens and a shift amount of an image plane of the lens apparatus, and information about a depth of focus of the lens apparatus.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the optical member, since focus unit and zoom lens unit  are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Cheng in order to provide more real stereoscopic images, as taught by Cheng (para. 0003).

Re claim 7, supra claim 1. 
But, Cheng fails to explicitly teach an image shake correction lens unit, and wherein the second information includes information indicating a relationship between a shift amount of the image shake correction lens and a shift amount of an image formed by the lens apparatus.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary optical member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Cheng in order to provide more real stereoscopic images, as taught by Cheng (para. 0003).

Re claim 8, supra claim 1. 
But, Cheng fails to explicitly teach an aperture stop, and wherein the second information includes at least one of information about an F-number of the lens apparatus, information about a luminance of an image obtained via the lens apparatus, and information indicating a relationship among a position of a zoom lens unit included in the lens apparatus, an opening degree of the aperture stop, and an F-number of the lens apparatus.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary optical member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Cheng in order to provide more real stereoscopic images, as taught by Cheng (para. 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-29-22